Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "64" in Figure 19 and “68” in Figures 24-25 have both been used to designate “the pad 66 comprising an arm 68” (Specification, Page 16, Paragraph 3). Both “64” in Figure 19 and “68” in Figures 24-25 are pointing to the same location of the collar. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “64” has been used to designate both “a movable second assembly member 64” (Specification: Page 16, Paragraph 1) and “a longitudinal axis 64 and 64’” (Specification: Page 17, Paragraph 1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “Longitudinal axis 64 and 64’” (Specification: Page 17, Paragraph 1) is not labeled in the figures. The “cap 126, plate 128, springs 130, fulcrum lock keyed mechanism 132, padded adjustment member 134” (Specification: Page 18, Paragraph 3) is not labeled in the figures. The “chin-mastoid piece 118 and opposed cheek or jaw piece 120” (Specification: Page 18, Paragraph 2) is not labeled in the figures. The “cheek or jaw pieces 19” (Specification: Page 12, Paragraph 2) is not labeled in the figures. The “rotating release means 23” (Specification: Page 13, Paragraph 3) is not labeled in the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because there are 215 words. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In page 15, paragraph 3, “chin-mastoid piece 12 and/or the cheek or jaw piece 19 relative to the shoulder collar assembly 14” should read --chin-mastoid piece 12 and/or the cheek or jaw piece 19 relative to the shoulder collar assembly 12--.
In page 17, paragraph 1 “Track 98 and adjustment member 9, operate in the identical manner to the controlled and stepped movement of track 82 relative to adjustment member 84” should read --Track 98 and adjustment member 94, operate in the identical manner to the controlled and stepped movement of track 82 relative to adjustment member 84--.
In page 18, line 1, “Arm 06 is rotatably mounted to the distal end of the tower assembly 88” should read “Arm 106 is rotatably mounted to the distal end of the tower assembly 88”. 
In page 18, paragraph 3, “Plate 128 that are assembled with springs 130 intermediate their inner facing sides. The plate 130 joined to a fulcrum lock keyed mechanism 132” should read --Plate 128 that are assembled with springs 130 intermediate their inner facing sides. The plate 128 joined to a fulcrum lock keyed mechanism 132--. 
Appropriate correction is required.
Claim Objections
Claims 1-7, 11, and 15-16 are objected to because of the following informalities:
In claim 1, line 2, “the assembly comprising” should read –the adjustable forward head posture assembly comprising--
In claim 1, line 11, “desire position” should read --desired position--
In claim 1, lines 1-2, “the head of the wearer” should read --the head of a wearer--
In claim 1, lines 12 and 14, and claim 15, line 3, “user” should read --wearer--
In claim 2, line 4 and claim 16, line 3, “a wearer” should read - the wearer--
In claim 2, lines 3 and 5, claim 3, line 2, claim 11, lines 2-3, and claim 16, line 2, “the collar” should read --the forward head position correction collar--
In claim 3, line 4, “specified vertebrae” should read --specified vertebrae of the wearer--. In claim 4, line 3-4, “selected vertebrae from the posterior of the vertebrae” should read --selected vertebrae of the wearer from the posterior of the wearer’s vertebrae--. In claim 7, lines 2-3, “toward a wearer's vertebrae to enable selective increase of pressure against selected vertebrae” should read --toward the wearer's vertebrae to enable selective increase of pressure against selected vertebrae of the wearer--
In claim 5, line 3, “the shoulder assembly” should read --the shoulder collar assembly--
In claim 6, line 2, “units of the correction assembly” should read –adjoining units of the lordosis correction assembly--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 2, 9-10, and 12-13, include structural and functional limitations that invoke 112(f) and meet the three prong test. Claim 2, lines 6-7, recites the phrase “means for interconnecting the chin-mastoid piece and/or the cheek or jaw piece to the shoulder collar assembly”. Claim 12, lines 2-3, and claim 13, lines 2-3, recite the phrase “means interconnecting the chin-mastoid piece and/or the cheek or jaw piece to the shoulder collar assembly”. The structural and functional components of the interconnecting means limitation is interpreted as “the means interconnecting the chin-mastoid piece and/or the cheek or jaw piece to the shoulder collar assembly may feature a track affixed to the chin mastoid piece which is disposed at a slope having a vertical to horizontal rate of change corresponding to the vertical and horizontal displacement of the chin mastoid piece and/or the cheek or jaw piece with respect to the shoulder assembly and a pinion gear engaged with teeth in the track” (Specification: Page 6, Paragraph 1; Figures 1 and 7, drawing references 12, 14, 18, 20, 34, 35, 36). Claim 9, line 2, recites the phrase “means for locking the position between said chin mastoid piece and/or the cheek or jaw piece and the shoulder assembly when the desired adjustment has been attained” and claim 10, line 2, recites the phrase “locking means”. The structural and functional components of the locking means limitation is interpreted as “locking means may be releasable for enabling further adjustment. The track and pinion gear may be provided at each lateral side of the correction collar, to enable balanced displacement at Claim 13, lines 7-9, recites the phrase “means for displacing the chin mastoid piece and/or the cheek or jaw piece with respect to the shoulder assembly in accordance with the rotational position of the pinion gear”. The structural and functional components of the displacing means limitation is interpreted as “rotation of the pinon gear” (Specification: Page 6, Paragraph 1; Figure 7; drawing references 30, 35, 36). 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “first member” in claim 1, line 3, “second member” in claim 1, line 4, “first subassembly” in claim 1, line 6, “third member” in claim 1, line 8, “second subassembly” in claim 1, line 10, “shoulder collar assembly” in claims 2, 5 9, 12-14, “chin-mastoid piece” in claims 2, 5 9, 12-14, “cheek or jaw piece” in claims 2, 5 9, 12-14, “lordosis correction assembly” in claim 3, 4, 6, 15, 16, and “adjoining units” in claims 4, 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “member” or “assembly” is a generic placeholder for “means”. For examination purposes, “first member” in claim 1 is interpreted as “a first member for removably mounting the assembly to the wearer. First assembly member 62 comprises a shoulder pad 66 that is shaped or fit on the shoulders of and around the neck portion of the user. The pad 66 has two arms 68 and 70 that are joined together at For examination purposes, “second member” in claim 1 is interpreted as “a second member adjustably secured to the first member and engages a portion of the head of the wearer and is adapted to move relative to the first member for purposes of positioning the third member. Movable second assembly member 64. The second assembly member 64 is adapted to be removed from and move relative to the first assembly member 62 when the collar assembly 60 is in use. Because adjustment assemblies 76 and 78 are mirror images of one another, assembly 76 will be described as illustrative of assembly 78. Assembly 76 includes a movement means mounted thereto for adjusting the position and condition of the second assembly member. The movement means includes a track 82 that is mechanically engaged with an adjustment member 84. The track 82 has teeth for controlling the movement of the adjustment member 84 relative to the long axis of the track 82. A rotatable knob 86 is used to adjust the position of the adjustment member 84 along the track 82. The knob 86 can be turned clockwise or counterclockwise to control the movement of the adjustment member 84 along the track 82. The adjustment member 84 extends away from the track 82 when it is mounted. The adjustment member 84 provides the support for a tower assembly 88 that is adapted to move in a periscope manner from a lower condition to an upper condition, relative to the long axis of the adjustment member 84. On the opposite side of the collar assembly 60 there is another tower assembly 90, that is the mirror image of the tower assembly 88. Tower assembly 90 is movably joined in periscope fashion to an adjustment member 94, which is movably attached to a track 98. Track 98 and adjustment member 94, operate in the identical manner to the controlled and stepped movement of track 82 relative to adjustment member 84. The position of the adjustment members 84 and 94 move along their respective tracks, preferably in coordination with one another along a longitudinal axis 64 and 64' of their respective tracks 82 and 98, such that the tower assemblies 88 and 90 will move toward the rear or For examination purposes, “first subassembly” is interpreted as “adjustment assemblies 76 and 78 are mirror images of one another, assembly 76 will be described as illustrative of assembly 78. Assembly 76 includes a movement means mounted thereto for adjusting the position and condition of the second assembly member. The movement means includes a track 82 that is mechanically engaged with an adjustment member 84. The track 82 has teeth for controlling the movement of the adjustment member 84 relative to the long axis of the track 82. A rotatable knob 86 is used to adjust the position of the adjustment member 84 along the track 82. The knob 86 can be turned clockwise or counterclockwise to control the movement of the adjustment member 84 along the track 82. The adjustment member 84 extends away from the track 82 when it is mounted. The adjustment member 84 provides the support for a tower assembly 88 that is adapted to move in a periscope manner from a lower condition to an upper condition, relative to the long axis of the adjustment member 84. On the opposite side of the collar assembly 60 there is another tower assembly 90, that is the mirror image of the tower assembly 88. Tower assembly 90 is movably joined in periscope fashion to an adjustment member 94, which is movably attached to a track 98. Track 98 and adjustment member 94, operate in the identical manner to the controlled and stepped movement of track 82 relative to adjustment member 84” (Specification: Page 16, Paragraphs 4-5, and Page 17, Paragraph 1; Figures 16-21, drawing references 76, 78, 82, 84, 94, 98). For examination purposes, “third member” in claim 1 is interpreted as “third member for engaging the chin of the wearer, which is adjustably secured to the second member. The third member 100 comprises a subassembly having a pair of opposed arms 106 and 108 that are attached separately to the tower assemblies 88 and 90. The assembly of arm 106 to tower member 88 is illustrative and exemplary to the assembly of arm 108 to tower assembly 90. Arm 106 is rotatably mounted to the distal end of the tower assembly 88. Arm includes a base 110 to which For examination purposes, “second subassembly” is interpreted as “third member subassembly having a pair of opposed arms 106 and 108 that are attached separately to the tower assemblies 88 and 90. The assembly of arm 106 to tower member 88 is illustrative and exemplary to the assembly of arm 108 to tower assembly 90. Arm 106 is rotatably mounted to the distal end of the tower assembly 88. Arm includes a base 110 to which an adjustable extended arm 112 is mounted to a chin subassembly 114. The extended arm 112 includes a slot and a releasably locking pin that is shaped to move within a series of openings 116 formed within the interior of the arm 112. The openings 116 facilitate stepped and For examination purposes, shoulder collar assembly” in claims 2, 5 9, 12-14 is interpreted as “shoulder collar assembly 12” (Specification: Page 12, Paragraph 2; Figure 1, drawing reference 12). For examination purposes, “chin-mastoid piece” is interpreted as “chin-mastoid piece 14” (Specification: Page 12, Paragraph 2; Figure 1, drawing reference 12) and “chin-mastoid piece 118” (Specification: Page 18, Paragraph 2; Figure 16, drawing reference for the chin assembly 114 comprises the chin-mastoid piece 118 at the lower chin pad adjacent the jaw piece 122). For examination purposes, “the cheek or jaw pieces” is interpreted as “cheek or jaw piece 19” (Specification: Page 12, Paragraph 2; Figure 1, drawing reference of the chin-mastoid piece 14 at the lateral sides comprises the cheek or jaw pieces 19) and “opposed cheek or jaw pieces 120 and 122” (Specification: Page 18, Paragraph 2; Figure 16, drawing reference for the chin assembly 114 comprises the opposed cheek or For examination purposes, “lordosis correction assembly” in claim 3, 4, 6, 15, 16 is interpreted as “lordosis correction assembly includes separate adjoining units, each having an advanceable surface which can be individually advanced against a selected of said vertebrae from the posterior of the vertabrae. Adjoining units of the lordosis correction assembly defined by a plurality of separate side by side pads” (Specification: Page 6, Paragraphs 2-3) and “rear lordosis correction assembly 24” (Specification: Page 12, Paragraph 2; Figure 1, drawing reference 24). For examination purposes, “adjoining units” in claims 4 and 6 is interpreted as “adjoining units of the lordosis correction assembly defined by a plurality of separate side by side pads that may be individually inflatable” (Specification: Page 6, Paragraphs 3; Figures 8-11, drawing reference for pads 39).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 recites the limitation "the chin support piece” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends on claim 2, which first introduces “a chin-mastoid piece and a cheek or jaw piece”. Therefore the “chin support piece” of claim 5 is interpreted as the chin-mastoid piece and cheek or jaw piece. 
Claim 6 recites the limitations “advanceable surfaces” in line 2, "the units” in line 2, and “the correction assembly” in line 2.  There is insufficient antecedent basis for these limitations in the claim. Claim 6 depends on claim 2, but claim 2 does not introduce the lordosis correction assembly, adjoining units, and advanceable surface. Therefore claim 6 should depend on claim 4, which does first introduce the lordosis correction assembly, adjoining units, and advanceable surface. Overall, claim 6 should read  --The forward head position correction collar according to claim 4 further comprising advanceable surfaces of the adjoining units of the lordosis correction assembly defined by a plurality of separate side by side pads--.
Claim 7 recites the limitation “the pads” in line 2.  There is insufficient antecedent basis for these limitations in the claim. Claim 7 depends on claim 5, but claim 5 does introduce the pads. Therefore, claim 7 should depend on claim 6, which does first introduce the pads. Overall, claim 7 should read --The forward head position correction collar according to claim 6 wherein the distal ends of the pads are configured to be selectively displaceable toward a wearer's vertebrae to enable selective increase of pressure against selected vertebrae--. 
Claim 10 recites the limitation “the locking means” in line 2.  There is insufficient antecedent basis for these limitations in the claim. Claim 10 depends on claim 8, but claim 8 does not introduce the locking means. Therefore, claim 10 should depend on claim 9, which does first introduce the means for locking. Overall, claim 10 should read --The forward head position correction collar according to claim 9 wherein the locking means are releasable for enabling further adjustment--. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  


Claims 1-4, 7, and 15-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Regarding claim 1, the phrase “an adjustable forward head posture assembly for use in positioning the head of the wearer to a desired position, the assembly comprising: a first member adapted to be removably mounted to the wearer, a second member movably and adjustably secured to the first member, the second member having a portion to engage a portion of the body of the wearer and having a first subassembly to enable the second member to move to a desired position, and a third member movably and adjustably secured to the second member, the third member having a portion to engage a portion of the body of the wearer and having a second subassembly to enable the third member to move to a desire position, wherein the user operates the first subassembly to move the head of the wearer from a first condition to a second condition that is desired by the user to move the position of the head to a desired position” includes a head and body of a wearer as a structural component of the invention and therefore should be rephrased as --an adjustable forward head posture assembly configured for positioning the head of a wearer to a desired position, the adjustable forward head posture assembly comprising: a first member adapted to be removably mounted to the wearer, a second member movably and adjustably secured to the first member, the second member having a portion configured to engage a portion of the body of the wearer and having a first subassembly to enable the second member to move to a desired position, and a third member movably and adjustably secured to the second member, the third member having a portion configured to engage a portion of the body of the wearer and having a second subassembly to enable the third member to move to a desired position, wherein the first subassembly is configured to move the head of the wearer from a first condition to a second condition when the wearer operates the Regarding claim 2, the phrase “a chin-mastoid piece for engaging the head of a wearer of the collar; a cheek or jaw piece for engaging and positioning the head of a wearer of the collar” should be rephrased as --a chin-mastoid piece configured for engaging the head of a wearer of the collar; a cheek or jaw piece configured for engaging and positioning the head of the wearer of the collar--. Regarding claim 3, the phrase “a lordosis correction assembly secured to the rear of the collar and engageable with the rear of the wearer for applying corrective forces by enabling increased pressure to be brought against specified vertebrae” should read --a lordosis correction assembly secured to the rear of the forward head position correction collar and configured to engage the rear of the wearer for applying corrective forces by enabling increased pressure to be brought against specified vertebrae--. Regarding claim 4, “lordosis correction assembly comprises a plurality of separate, adjoining units, each having an advanceable surface which can be individually advanced against a selected vertebrae from the posterior of the vertebrae” should read --the lordosis correction assembly comprises a plurality of separate, adjoining units, each having an advanceable surface which are configured to be individually advanced against a selected vertebrae from the posterior of the vertebrae--. Regarding claim 7, “distal ends of the pads are selectively displaceable toward a wearer's vertebrae” should read --distal ends of the pads are configured to be selectively displaceable toward a wearer's vertebrae--. Regarding claim 15, “a surface facing the user which corresponds in shape to the desired corrections” should read --a surface configured to face the wearer which corresponds in shape to the desired corrections--. Regarding claim 16, “the lordosis correction assembly is secured to the rear of the collar and is engageable with the rear of a wearer for applying corrective forces to the upper, middle and/or lower cervical spine” should read --the lordosis correction assembly is secured to the rear of the forward head position correction collar and is configured to be engageable with the rear of the wearer for applying corrective forces to the upper, middle and/or lower cervical spine--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dellanno (U.S. Patent Pub. No. 20090149788).
Regarding claim 2, Dellanno discloses (Figures 1-2 and 10) a forward head position correction collar 10 (Figure 1, forward head position correction collar 10) comprising: a shoulder collar assembly 12 (Figure 1, shoulder collar assembly 12); a chin-mastoid piece 14 (Figure 1, anterior side of the chin-mastoid piece 14) configured for engaging the head of a wearer of the forward head position correction collar (Figure 1, anterior chin-mastoid piece engages chin of a user); a cheek or jaw piece 14 (Figures 1-2, lateral sides of the chin-mastoid piece 14) configured for engaging and positioning the head of a wearer of the forward head position correction collar (Figures 1-2, lateral chin-mastoid piece engages cheek and jaw of a user); and means 18,20,23,26,36 (Figures 1-2 and 10, rotating release means 23 secured to shoulder collar assembly 12 and an end of rod 26. Other end of rod 26 connects to chin-mastoid piece support bracket 18, and the chin-mastoid piece support bracket 18 is secured to the cheek or jaw piece 14. Chin-mastoid piece support bracket 18 has track 20 disposed at a slope of a wearer’s jaw line and pinon gear 36 engaged with teeth in the track 20. These are equivalent structures to the interconnecting means as defined by the 112f analysis) for interconnecting the chin-mastoid piece 14 (Figure 1, anterior side of the chin-mastoid piece 14) and/or the cheek or jaw piece 14 (Figures 1-2, lateral sides of the chin-mastoid piece 14) to the shoulder collar assembly 12 (Figure 1, shoulder collar assembly 12).
Regarding claim 3, Dellanno discloses the invention as described above and further discloses (Paragraph 10; Figures 2 and 11) a lordosis correction assembly 24,39 (Figures 2 and 11, rear lordosis 
Regarding claim 4, Dellanno discloses the invention as described above and further discloses (Paragraphs 41-42; Figures 2 and 11) the lordosis correction assembly 24,39 (Figures 2 and 11, rear lordosis correction assembly 24 and separate adjoining pads 39. These are equivalent structures to the rear lordosis correction assembly and its adjoining pads as defined by the 112f analysis) comprises a plurality of separate, adjoining units 39 (Paragraph 41, plurality of separate adjoining pads 39 which is an equivalent structure as defined by the 112f analysis), each having an advanceable surface 29 (Figure 11, underlying pressure contact surface 29) which are configured to be individually advanced against a selected vertebrae of the wearer from the posterior of the wearer’s vertebrae (Paragraphs 41-42, the pads 39 can be selectively advanced against desired vertebrae by simple mechanical arrangements).
Regarding claim 5, Dellanno discloses the invention as described above and further discloses (Paragraph 9; Figures 1-2) that the forward head position correction collar 10 (Figure 1, forward head position correction collar 10) is operable to allow vertical displacement (Paragraph 9, The proportional vertical displacement with respect to the z axis displacement for the chin-mastoid support piece 14 is that yielded by a point moving at about a 5 to 25 degree slope) of the chin-mastoid piece 14 (Figure 1, anterior side of the chin-mastoid piece 14) and/or the cheek or jaw piece 14 (Figures 1-2, lateral sides of 
Regarding claim 6, Dellanno discloses the invention as described above and further discloses (Paragraph 41; Figures 2 and 11) the advanceable surfaces 29 (Figure 11, underlying pressure contact surface 29) of the adjoining units 39 (Paragraph 41, plurality of separate adjoining pads 39 which is an equivalent structure as defined by the 112f analysis) of the lordosis correction assembly 24,39 (Figures 2 and 11, rear lordosis correction assembly 24 and separate adjoining pads 39. These are equivalent structures to the rear lordosis correction assembly and its adjoining pads as defined by the 112f analysis) is defined by a plurality of separate side by side pads 39 (Figure 11 and Paragraph 41, plurality of separate adjoining pads 39).
Regarding claim 7, Dellanno discloses the invention as described above and further discloses (Paragraphs 41-42; Figure 11) that the distal ends of the pads 39 (Figure 11 and Paragraph 41, plurality of separate adjoining pads 39) are configured to be selectively displaceable toward the wearer's vertebrae to enable selective increase of pressure against selected vertebrae of the wearer (Paragraph 42, the distal ends of the pads 39 can be covered by hard plates, which are biased toward the patient by an adjustable threaded member 50 extending through housing 45 to a point at the rear of the assembly). 

Regarding claim 9, Dellanno discloses the invention as described above and further discloses (Paragraphs 37, 44; Figures 1-2, 10) a means 18,20,23,35,36 (Paragraph 37, When the adjustment is made the rods 26 are first released by rotating release means 23 which are locked once the adjustment is complete; Figures 1 and 10, chin mastoid piece support bracket 18 contains the pinion gear which is locked on the track 20 by the knob 35 . These are equivalent structures to the locking means as defined by the 112f analysis) for locking the position (Paragraph 37, When the adjustment is made the rods 26 are first released by rotating release means 23 which are locked once the adjustment is complete; Paragraph 44, changes in the configuration of the head and spine and the changes in the spinal lordosis which occur as the foregoing step-wise and time-wise adjustments are effected via knob 35 in the positioning of the chin-mastoid piece 12 relative to the shoulder collar assembly 14) between said chin mastoid piece 14 (Figure 1, anterior side of the chin-mastoid piece 14) and/or the cheek or jaw piece 14 (Figures 1-2, lateral sides of the chin-mastoid piece 14) and the shoulder assembly 12 (Figure 1, shoulder collar assembly 12) when the desired adjustment has been attained (Paragraph 37, locked once the adjustment is complete).
Regarding claim 10, Dellanno discloses the invention as described above and further discloses (Paragraph 37; Figures 1, 10; Claim 5) the locking means 18,20,23,35,36 (Paragraph 37, When the adjustment is made the rods 26 are first released by rotating release means 23 which are locked once the adjustment is complete; Figures 1 and 10, chin mastoid piece support bracket 18 contains the pinion gear 36 which is locked on the track 20 by the knob 35 . These are equivalent structures to the locking 
Regarding claim 11, Dellanno discloses the invention as described above and further discloses (Paragraph 33; Figure 1) a track 20 (Figure 10, track 20) and pinion gear 36 (Figure 10, pinion gear 36) provided at each lateral side (Paragraph 33, knobs 35 at each lateral side of collar 10, each of which turn a pinion gear 36 which is meshed with teeth in track 20) of the forward head position correction collar 10 (Figure 1, forward head position correction collar 10), to enable balanced displacement at each lateral side (Paragraph 33, the rotational angle through which each knob 35 moves is preferably the same during adjustment to preserve maximum symmetry in displacement of the chin-mastoid piece) of the forward head position collar 10 (Figure 1, forward head position correction collar 10).
Regarding claim 12, Dellanno discloses the invention as described above and further discloses (Paragraphs 9, 44; Figures 1-2, 10) the means 18,20,23,26,36 (Figures 1-2 and 10, rotating release means 23 secured to shoulder collar assembly 12 and an end of rod 26. Other end of rod 26 connects to chin-mastoid piece support bracket 18, and the chin-mastoid piece support bracket 18 is secured to the cheek or jaw piece 14. Chin-mastoid piece support bracket 18 has track 20 disposed at a slope of a wearer’s jaw line and pinon gear 36 engaged with teeth in the track 20. These are equivalent structures to the interconnecting means as defined by the 112f analysis) interconnecting the chin-mastoid piece 14 (Figure 1, anterior side of the chin-mastoid piece 14) and/or the cheek or jaw piece 14 (Figures 1-2, lateral sides of the chin-mastoid piece 14) to the shoulder collar assembly 12 (Figure 1, shoulder collar assembly 12) allows manually and incrementally adjusting (Paragraph 9, interconnecting means further being adapted to displace the chin-mastoid piece in a vertical direction with respect to the shoulder collar assembly simultaneously with and proportional to the incremental adjustment of the chin-
Regarding claim 13, Dellanno discloses the invention as described above and further discloses (Figures 1-2, 10; Claim 1) the means 18,20,23,26,36 (Figures 1-2 and 10, rotating release means 23 secured to shoulder collar assembly 12 and an end of rod 26. Other end of rod 26 connects to chin-mastoid piece support bracket 18, and the chin-mastoid piece support bracket 18 is secured to the cheek or jaw piece 14. Chin-mastoid piece support bracket 18 has track 20 disposed at a slope of a wearer’s jaw line and pinon gear 36 engaged with teeth in the track 20. These are equivalent structures to the interconnecting means as defined by the 112f analysis) interconnecting the chin-mastoid piece 14 (Figure 1, anterior side of the chin-mastoid piece 14) and/or the cheek or jaw piece 14 (Figures 1-2, lateral sides of the chin-mastoid piece 14) to the shoulder collar assembly 12 (Figure 1, shoulder collar assembly 12) comprises a track 20 (Figure 10, track 20) affixed to (Claim 1, track 20 affixed to said chin-mastoid piece 14) the chin-mastoid piece 14 (Figure 1, anterior side of the chin-mastoid piece 14) and/or the cheek or jaw piece 14 (Figures 1-2, lateral sides of the chin-mastoid piece 14) which is disposed at a slope having a vertical to horizontal rate of change corresponding to the vertical and horizontal displacement of the chin mastoid piece and/or the cheek or jaw piece with respect to the shoulder assembly (Claim 1, disposed at a slope having a vertical to horizontal rate of change corresponding to the said vertical and horizontal displacement of said chin mastoid piece 14 with respect to said shoulder 
Regarding claim 14, Dellanno discloses the invention as described above and further discloses (Figures 1-2, 10; Claim 1) that the vertical displacement of the chin-mastoid piece 14 (Figure 1, anterior side of the chin-mastoid piece 14) and/or the cheek or jaw piece 14 (Figures 1-2, lateral sides of the chin-mastoid piece 14) with respect to the shoulder assembly 12 (Figure 1, shoulder collar assembly 12) is proportional to the Z-axis displacement for the chin support piece and is yielded by a point moving at a 10-25° slope with respect to the Z-axis (Paragraph 9, The proportional vertical displacement with respect to the z axis displacement for the chin-mastoid support piece 14 is that yielded by a point moving at about a 5 to 25 degree slope, and preferably at a 10 to 25 degree slope with respect to the horizontal Z-axis).
Regarding claim 15, Dellanno discloses the invention as described above and further discloses (Paragraph 41; Figures 2, 11-11a, 10) that the lordosis correction assembly 24,39 (Figures 2 and 11, rear lordosis correction assembly 24 and separate adjoining pads 39. These are equivalent structures to the rear lordosis correction assembly and its adjoining pads as defined by the 112f analysis) comprises an 
Regarding claim 16, Dellanno discloses the invention as described above and further discloses (Paragraph 10; Figures 1-2, 11) the lordosis correction assembly 24,39 (Figures 2 and 11, rear lordosis correction assembly 24 and separate adjoining pads 39. These are equivalent structures to the rear lordosis correction assembly and its adjoining pads as defined by the 112f analysis) is secured to the rear of the forward head position correction collar 10 (Figure 1, forward head position correction collar 10) and is configured to be engageable with the rear of the wearer for applying corrective forces to the upper, middle and/or lower cervical spine (Paragraph 10, engageable with the rear of the wearer for applying corrective force to the upper, middle and/or lower cervical spine. The lordosis correction assembly 24 can also be used to selectively support only one or only several of the seven cervical vertebrae).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dellanno (U.S. Patent Pub. No. 20090149788) in view of Rice University (Rice University students create better cervical collar, 04/09/2012, https://www.youtube.com/watch?v=J8wnuXQTm-k&feature=emb_logo) and in further view of Rosenfeld et al. (U.S. Patent Pub. No. 20100298748).

	However, Dellanno fails to explicitly disclose that the third member comprises a pair of opposed arms, base, and extended arm with a slot. 
	Rice teaches (Figure 1; Video 1:15-1:30) an analogous adjustable forward head posture assembly (see Modified Figure 1 below, adjustable forward head posture assembly comprises first chest member, second member, and third member) with an analogous third member 1,2,3,4,5 (see Modified Figure 1 below, arms 1, base 2, extended arm 3 with slot, jaw piece 4, chin piece 5. These are equivalent structures to the opposed arm, base, extended arm, chin subassembly, chin-mastoid piece, and opposed cheek or jaw pieces of the third member as defined by the 112f analysis. The extended arm 3 with slot provides for strap adjustment which provides a similar function as the slot with the releasably locking pin of the instant application) comprising a pair of opposed arms 1 (see Modified Figure 1 below, arms 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the third member of Dellanno, to include the arm, base, and extended arm of Rice, in order to provide an improved adjustable forward head posture assembly with multiple adjustable components between the second member and the third member as well as within the third member to fit a user’s desired head shape (Rice University, Video 1:15-1:30). 

    PNG
    media_image1.png
    709
    1145
    media_image1.png
    Greyscale

However, the combination of Dellanno in view of Rice fails to explicitly teach the extended arm of the third member includes a releasably locking pin that is shaped to move within a series of openings. 
Rosenfeld teaches (Paragraph 63; Figures 2a, 5) an analogous adjustable forward head posture assembly (Figure 2a, adjustable forward head posture assembly comprises a first member 204,205,206, second member 213,225, and third member 219,202,203) with an analogous extended arm 202,219,221,542 ,502 (Figures 2a and 5, locking device 219 has metal guide 502, metal pin 542) of an analogous third member 219, 202, 221, 203 (Figure 2a, third member comprises locking device 219, 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the extended arm with the chin strap of the third member of Dellanno in view of Rice, so that the extended arm has opening slots for a locking pin as taught by Rosenfeld, in order to provide an improved adjustable forward head posture assembly with a more rigid and metal structure for additional chin support with controlled adjustability through movement of the pin (Rosenfeld, Paragraph 63). Overall it would not require undue experimentation to replace an extended arm with an adjustable strap for an extended arm with an adjustable metal guide and pin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin et al. (U.S. Patent No. 9913746) teaches a cervical collar with a height adjustment member shaft that is rotated to change the vertical displacement between the shoulder support and jaw support. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786